DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 09/23/2022 has been entered. Claims 1, 2, 4, 5, 8-12, 16, 17 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 03/30/2022.


Response to Arguments
Applicant’s amendments, filed on 09/23/2022, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 58-12, 16, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,436,873. Although the claims at issue are not identical, they are not patentably distinct from each other because claimed invention is anticipated by the reference claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what physical components are performing the functional language of: excite a device using an excitation signal including a root mean squared current or a root mean squared voltage having a plurality of frequencies in a frequency range; measure impedance of said device.  For examination purposes, Examiner will assume the claimed processor is controlling another component to perform the non-processing language.

Dependent claims 2, 4, 5, 8, 9, 11, 12, 16, 17.

Claims 1, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  defining the correlation between the step of “excite a device using an excitation signal including a root mean squared current or a root mean squared voltage having a plurality of frequencies in a frequency range” and “record a response time record of said device”; defining the correlation between the step of “apply a calibration record to said response time record of said device” and “measure impedance of said device”.  For examination purposes, the limitations that aren’t linked or dependent on each other will be treated as independent limitations.

Dependent claims 2, 4, 5, 8, 9, 11, 12, 16, 17.

NOTE:  Examiner advises applicant that simply tying the steps together would overcome the 112(b) rejections.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-10, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORRISON ET AL. (US 7,395,163) (hereinafter “MORRISON”).

With respect to Claim 1, MORRISON teaches:
a processor communicatively coupled to a non-transitory memory element containing a program code executable to: 
excite a device using an excitation signal including a root mean squared current or a root mean squared voltage having a plurality of frequencies in a frequency range (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); 
record a response time record of said device (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); 
discard said response time record corresponding to a fraction of a period of lowest frequency of said plurality of frequencies in said excitation signal (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); 
apply a calibration record to said response time record of said device (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); and 
measure impedance of said device (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13).  

With respect to Claim 2, MORRISON teaches:
wherein 
said computer readable code further executable to: 
transform said response time record of said device to a frequency domain (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); and 
normalize said response time record of said device transformed to said frequency domain (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13).  

With respect to Claim 8, MORRISON teaches:
wherein 
said response time record includes a negative time portion corresponding to said fraction of said period of said lowest frequency of said plurality of frequencies in said excitation signal (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); and 
wherein discard of said response time record corresponds to said negative time portion of said response time record (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13).  

With respect to Claim 9, MORRISON teaches:
wherein said computer code further executed to: 
determine time periods in said response time record where a voltage level exceeds a saturation level of a digitizer within a data acquisition system (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); 
discard said time periods in said response time record (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); 
discard said time periods in said calibration record (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); 
apply said calibration record having said time periods discarded to said time response record having said time periods discarded (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); and 
measure impedance of said device (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13).  

With respect to Claim 10, MORRISON teaches:
exciting a device using an excitation signal including a root mean squared current or a root mean squared voltage having a plurality of frequencies in a frequency range (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); 
recording a response time record of said device (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); 
discarding said response time record corresponding to a fraction of a period of lowest frequency of said plurality of frequencies in said excitation signal applying a calibration record to said response time record of said device (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); and 
generating an impedance measurement of said device (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13).  

With respect to Claim 16, MORRISON teaches:
wherein 
said response time record includes a negative time portion corresponding to said fraction of said period of said lowest frequency of said plurality of frequencies in said excitation signal (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13); and 
wherein 
discard of said response time record corresponds to said negative time portion of said response time record (See Abstract; See Claims 1-3; See Fig. 23; See Col 1-13).  


Allowable Subject Matter
Claims 4, 5, 11, 12, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten or amended to overcome the rejection(s) under 5 U.S.C. 112(b) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach:
further comprising: excite one non-inductive shunt having one non-inductive shunt value using said excitation signal including said root mean squared current or said root mean squared voltage having said plurality of frequencies in said frequency range; record a response time record of said one non-inductive shunt; and generate said calibration record based on said response time record of said one non- inductive shunt of claims 4, 11;
further comprising: analyzing said response time record of said device; determining time periods in said response time record of said device where a voltage level exceeds a saturation level of a digitizer within a data acquisition system; discarding said time periods in said response time record of said device where said voltage level exceeds said saturation level of said digitizer; discarding said time periods in said calibration record which correspond to said time periods discarded in said response time record of said device; applying said calibration record having said time periods discarded to said time response record of said device having said time periods discarded; and generating a said measurement of said device of claim 17.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864